Citation Nr: 0622362	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  04-08 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
chronic obstructive pulmonary disease.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from April 1984 to March 1988.  
This appeal arises from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, in which the veteran was granted a 
60 percent evaluation for chronic obstructive pulmonary 
disease.

In April 2004, the veteran withdrew a claim for individual 
unemployability.  The Board will therefore not consider that 
issue in this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  The Court has indicated that notice 
under the VCAA must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  In 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 199-
20 (2004), the Court specifically held that the VCAA requires 
VA to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. 3.159(b), and Quartuccio, that 
informs the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  In what can be considered a fourth 
element of the requisite notice, the Court further held that, 
under 38 C.F.R. § 3.159(b), VA must request the claimant to 
provide any evidence in his possession that pertains to the 
claim.  Id. at 120-21.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or provide the claimant with a medical opinion if 
it is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005).  The Court 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 
at 183.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The RO sent VCAA notice to the veteran in March 2003.  That 
notice described VA's duty to assist and informed the veteran 
of a VA examination but did not describe the evidence 
necessary to substantiate a claim for an increased rating. 

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran with VCAA notice,
consistent with the requirements of 38 
U.S.C.A.
§ 5103(A) and 38 C.F.R. 3.159(b), of the 
evidence necessary to substantiate a 
claim for increased evaluation.  This 
notice should inform the veteran of any 
information and evidence not of record 
(1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to 
provide.   

2.  Provide the veteran with corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
that describes the information or 
evidence needed to establish an 
effective date for the claims on 
appeal, as mandated by the Court in 
Dingess/ Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

3.  Obtain any outstanding records of 
VA treatment relevant to this claim.  
The veteran should be afforded an 
opportunity to submit any additional 
relevant evidence.

4.  Readjudicate the claim on appeal 
based on all of the evidence of record.  
If the disposition of the claim remains 
unfavorable, furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


